Exhibit 10.3
STANDARD FORM OF OFFICE LEASE
The Real Estate Board of New York, Inc.
Agreement of Lease, made as of this 30th day of April in the year 2009, between
Park Ridge International, Inc., 40 West 37th Street, New York NY 10018 party of
the first part, hereinafter referred to as OWNER, and Argyle Security, Inc.
party of the second part, hereinafter referred to as TENANT,
Witnesseth: Owner hereby leases to Tenant and Tenant hereby hires from Owner.
Suite 301 (partial 3rd floor) in the building known as 40 west 37th Street in
the Borough of Manhattan, City of New York, for the term of One Year and Twenty
One days (or until such term shall sooner cease and expire as hereinafter
provided) to commence on the 11th day of May and to end on the 31st day of May
in the year 2010, and both dates inclusive, at the annual rental rate of
See the Lease Rider attached.
which Tenant agrees to pay in lawful money of the United States, which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance on the first day of each
month during said term, at the office of Owner or such other place as Owner may
designate, without any setoff or deduction whatsoever, except that Tenant shall
pay the first monthly installment(s) on the execution hereof (unless this lease
be a renewal).
In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.
The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:
Rent: 1. Tenant shall pay the rent as above and as hereinafter provided.
Occupancy: 2. Tenant shall use and occupy the demised premises for General
Office Use Only. No Retail. and for no other purpose.
Tenant Alterations: 3. Tenant shall make no changes in or to the demised
premises of any nature without Owner’s prior written consent. Subject to the
prior written consent of Owner, and to the provisions of this article, Tenant,
at Tenant’s expense, may make alterations, installations, additions or
improvements which are non-structural and which do not affect utility services
or plumbing and electrical lines, in or to the interior of the demised premises,
by using contractors or mechanics first approved in each instance by Owner.
Tenant shall, before making any alterations, additions, installations or
improvements, at its expense, obtain all permits, approvals and certificates
required by any governmental or quasi-governmental bodies and (upon completion)
certificates of final approval thereof, and shall deliver promptly duplicates of
all such permits, approvals and certificates to Owner, and Tenant agrees to
carry, and will cause Tenant’s contractors and sub-contractors to carry, such
worker’s compensation, commercial general liability, personal and property
damage insurance as Owner may require. If any mechanic’s lien is filed against
the demised premises, or the building of which the same forms a part, for work
claimed to have been done for, or materials furnished to, Tenant, whether or not
done pursuant to this article, the same shall be discharged by Tenant within
thirty days thereafter, at Tenant’s expense, by payment or filing a bond as
permitted by law. All fixtures and all paneling, partitions, railings and like
installations, installed in the demised premises at any time, either by Tenant
or by Owner on Tenant’s behalf, shall, upon installation, become the property of
Owner and shall remain upon and be surrendered with the demised premises unless
Owner, by notice to Tenant no later than twenty days prior to the date fixed as
the termination of this lease, elects to relinquish Owner’s right thereto and to
have them removed by Tenant, in which event the same shall be removed from the
demised premises by Tenant prior to the expiration of the lease, at Tenant’s
expense. Nothing in this article shall be construed to give Owner title to, or
to prevent Tenant’s removal of, trade fixtures, moveable office furniture and
equipment, but upon removal of same from the demised premises or upon removal,
of other installations as may be required by Owner, Tenant shall immediately,
and at its expense, repair and restore the demised premises to the condition
existing prior to any such installations, and repair any damage to the demised
premises or the building due to such removal. All property permitted or required
to be removed by Tenant at the end of the term remaining in the demised premises
after Tenant’s removal shall be deemed abandoned and may, at the election of
Owner, either be retained as Owner’s property or may be removed from the demised
premises by Owner, at Tenant’s expense.
Maintenance and Repairs: 4. Tenant shall, throughout the term of this lease,
take good care of the demised premises and the fixtures and appurtenances
therein. Tenant shall be responsible for all damage or injury to the demised
premises or any other part of the building and the systems and equipment
thereof, whether requiring structural or nonstructural repairs caused by, or
resulting from carelessness, omission, neglect or improper conduct of Tenant,
Tenant’s subtenants, agents, employees, invitees or licensees, or which arise
out of any work, labor, service or equipment done for, or supplied to Tenant or
any subtenant, or arising out of the installation, use or operation of the
property or equipment of Tenant or any subtenant. Tenant shall also repair all
damage to the building and the demised premises caused by the moving of Tenant’s
fixtures, furniture and equipment. Tenant shall promptly make, at Tenant’s
expense, all repairs in and to the demised premises for which Tenant is
responsible, using only the contractor for the trade or trades in question,
selected from a list of at least two contractors per trade submitted by Owner.
Any other repairs in or to the building or the facilities and systems thereof,
for which Tenant is responsible, shall be performed by Owner at the Tenant’s
expense. Owner shall maintain in good working order and repair the exterior and
the structural portions of the building, including the structural portions of
the demised premises, and the public portions of the building interior and the
building plumbing, electrical, heating and ventilating systems (to the extent
such systems presently exist) serving the demised premises. Tenant agrees to
give prompt notice of any defective condition in the demised premises for which
Owner may be responsible hereunder. There shall be no allowance to Tenant for
diminution of rental value and no liability on the part of Owner by reason of
inconvenience, annoyance or injury to business arising from Owner or others
making repairs, alterations, additions or improvements in or to any portion of
the building or the demised premises, or in and to the fixtures, appurtenances
or equipment thereof. It is specifically agreed that Tenant shall not be
entitled to any setoff or reduction of rent by reason of any failure of Owner to
comply with the covenants of this or any other article of this lease. Tenant
agrees that Tenant’s sole remedy at law in such instance will be by way of an
action for damages for breach of contract. The provisions of this Article 4
shall not apply in the case of fire or other casualty, which are dealt with in
Article 9 hereof.
Window Cleaning: 5. Tenant will not clean nor require, permit, suffer or allow
any window in the demised premises to be cleaned from the outside in violation
of Section 202 of the Labor Law or any other applicable law, or of the Rules of
the Board of Standards and Appeals, or of any other Board or body having or
asserting jurisdiction.
Requirements of Law, Fire Insurance, Floor Loads: 6. Prior to the commencement
of the lease term, if Tenant is then in possession, and at all times thereafter,
Tenant, at Tenant’s sole cost and expense, shall promptly comply with all
present and future laws, orders and regulations of all state, federal, municipal
and local governments, departments, commissions and boards and any direction of
any public officer pursuant to law, and all orders, rules and regulations of the
New York Board of Fire Underwriters, Insurance Services Office, or any similar
body which shall impose any violation, order or duty upon Owner or Tenant with
respect to the demised premises, whether or not arising out of Tenant’s use or
manner of use thereof, (including Tenant’s permitted use) or, with respect to
the building if arising out of Tenant’s use or manner of use of the demised
premises or the building (including the use permitted under the lease). Nothing
herein shall require Tenant to make structural repairs or alterations unless
Tenant has, by its manner of use of the demised premises or method of operation
therein, violated any such

 

Page L1



--------------------------------------------------------------------------------



 



laws, ordinances, orders, rules, regulations or requirements with respect
thereto. Tenant may, after securing Owner to Owner’s satisfaction against all
damages, interest, penalties and expenses, including, but not limited to,
reasonable attorneys’ fees, by cash deposit or by surety bond in an amount and
in a company satisfactory to Owner, contest and appeal any such laws,
ordinances, orders, rules, regulations or requirements provided same is done
with all reasonable promptness and provided such appeal shall not subject Owner
to prosecution for a criminal offense, or constitute a default under any lease
or mortgage under which Owner may be obligated, or cause the demised premises or
any part thereof to be condemned or vacated. Tenant shall not do or permit any
act or thing to be done in or to the demised premises which is contrary to law,
or which will invalidate or be in conflict with public liability, fire or other
policies of insurance at any time carried by or for the benefit of Owner with
respect to the demised premises or the building of which the demised premises
form a part, or which shall or might subject Owner to any liability or
responsibility to any person, or for property damage. Tenant shall not keep
anything in the demised premises, except as now or hereafter permitted by the
Fire Department, Board of Fire Underwriters, Fire Insurance Rating Organization
or other authority having jurisdiction, and then only in such manner and such
quantity so as not to increase the rate for fire insurance applicable to the
building, nor use the demised premises in a manner which will increase the
insurance rate for the building or any property located therein over that in
effect prior to the commencement of Tenant’s occupancy. Tenant shall pay all
costs, expenses, fines, penalties, or damages, which may be imposed upon Owner
by reason of Tenant’s failure to comply with the provisions of this article, and
if by reason of such failure the fire insurance rate shall, at the beginning of
this lease, or at any time thereafter, be higher than it otherwise would be,
then, Tenant shall reimburse Owner, as additional rent hereunder, for that
portion of all fire insurance premiums thereafter paid by Owner which shall have
been charged because of such failure by Tenant. In any action or proceeding
wherein Owner and Tenant are parties, a schedule or “make-up” of rate for the
building or the demised premises issued by the New York Fire Insurance Exchange,
or other body making fire insurance rates applicable to said premises shall be
conclusive evidence of the facts therein stated and of the several items and
charges in the fire insurance rates then applicable to said premises. Tenant
shall not place a load upon any floor of the demised premises exceeding the
floor load per square foot area which it was designed to carry and which is
allowed by law. Owner reserves the right to prescribe the weight and position of
all safes, business machines and mechanical equipment. Such installations shall
be placed and maintained by Tenant, at Tenant’s expense, in settings sufficient,
in Owner’s judgment, to absorb and prevent vibration, noise and annoyance.
Subordination: 7. This lease is subject and subordinate to all ground or
underlying leases and to all mortgages which may now or hereafter affect such
leases or the real property of which the demised premises are a part, and to all
renewals, modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages. This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part. In confirmation of such subordination,
Tenant shall from time to time execute promptly any certificate that Owner may
request.
Property Loss, Damage Reimbursement Indemnity: 8. Owner or its agents shall not
be liable for any damage to property of Tenant or of others entrusted to
employees of the building, nor for loss of or damage to any property of Tenant
by theft or otherwise, nor for any injury or damage to persons or property
resulting from any cause of whatsoever nature, unless caused by, or due to, the
negligence of Owner, its agents, servants or employees. Owner or its agents will
not be liable for any such damage caused by other tenants or persons in, upon or
about said building, or caused by operations in construction of any private,
public or quasi public work. If at any time any windows of the demised premises
are temporarily closed, darkened or bricked up (or permanently closed, darkened
or bricked up, if required by law) for any reason whatsoever including, but not
limited to, Owner’s own acts, Owner shall not be liable for any damage Tenant
may sustain thereby, and Tenant shall not be entitled to any compensation
therefore, nor abatement or diminution of rent, nor shall the same release
Tenant from its obligations hereunder, nor constitute an eviction. Tenant shall
indemnify and save harmless Owner against and from all liabilities, obligations,
damages, penalties, claims, costs and expenses for which Owner shall not be
reimbursed by insurance, including reasonable attorneys’ fees, paid, suffered or
incurred as a result of any breach by Tenant, Tenant’s agents, contractors,
employees, invitees, or licensees, of any covenant or condition of this lease,
or the carelessness, negligence or improper conduct of the Tenant, Tenant’s
agents, contractors, employees, invitees or licensees. Tenant’s liability under
this lease extends to the acts and omissions of any subtenant, and any agent,
contractor, employee, invitee or licensee of any subtenant. In case any action
or proceeding is brought against Owner by reason of any such claim, Tenant, upon
written notice from Owner, will, at Tenant’s expense, resist or defend such
action or proceeding by counsel approved by Owner in writing, such approval not
to be unreasonably withheld.
Destruction, Fire and Other Casualty: 9. (a) If the demised premises or any part
thereof shall be damaged by fire or other casualty, Tenant shall give immediate
notice thereof to Owner, and this lease shall continue in full force and effect
except as hereinafter set forth. (b) If the demised premises are partially
damaged or rendered partially unusable by fire or other casualty, the damages
thereto shall be repaired by, and at the expense of, Owner, and the rent and
other items of additional rent, until such repair shall be substantially
completed, shall be apportioned from the day following the casualty, according
to the part of the demised premises which is usable. (c) If the demised premises
are totally damaged or rendered wholly unusable by fire or other casualty, then
the rent and other items of additional rent, as hereinafter expressly provided,
shall be proportionately paid up to the time of the casualty, and thenceforth
shall cease until the date when the demised premises shall have been repaired
and restored by Owner (or if the sooner reoccupied in part by the Tenant then
rent shall be apportioned as provided in subsection (b) above), subject to
Owner’s right to elect not to restore the same as hereinafter provided. (d) If
the demised premises are rendered wholly unusable or (whether or not the demised
premises are damaged in whole or in part) if the building shall be so damaged
that Owner shall decide to demolish it or to rebuild it, then, in any of such
events, Owner may elect to terminate this lease by written notice to Tenant,
given within ninety (90) days after such fire or casualty, or thirty (30) days
after adjustment of the insurance claim for such fire or casualty, whichever is
sooner, specifying a date for the expiration of the lease, which date shall not
be more than sixty (60) days after the giving of such notice, and upon the date
specified in such notice the term of this lease shall expire as fully and
completely as if such date were the date set forth above for the termination of
this lease, and Tenant shall forthwith quit, surrender and vacate the demised
premises without prejudice however, to Landlord’s rights and remedies against
Tenant under the lease provisions in effect prior to such termination, and any
rent owing shall be paid up to such date, and any payments of rent made by
Tenant which were on account of any period subsequent to such date shall be
returned to Tenant. Unless Owner shall serve a termination notice as provided
for herein, Owner shall make the repairs and restorations under the conditions
of (b) and (c) hereof, with all reasonable expedition, subject to delays due to
adjustment of insurance claims, labor troubles and causes beyond Owner’s
control. After any such casualty, Tenant shall cooperate with Owner’s
restoration by removing from the demised premises as promptly as reasonably
possible, all of Tenant’s salvageable inventory and movable equipment,
furniture, and other property. Tenant’s liability for rent shall resume five
(5) days after written notice from Owner that the demised premises are
substantially ready for Tenant’s occupancy. (e) Nothing contained hereinabove
shall relieve Tenant from liability that may exist as a result of damage from
fire or other casualty. Notwithstanding anything contained to the contrary in
subdivisions (a) through (e) hereof, including Owner’s obligation to restore
under subparagraph (b) above, each party shall look first to any insurance in
its favor before making any claim against the other party for recovery for loss
or damage resulting from fire or other casualty, and to the extent that such
insurance is in force and collectible, and to the extent permitted by law, Owner
and Tenant each hereby releases and waives all right of recovery with respect to
subparagraphs (b), (d), and (e) above, against the other or any one claiming
through or under each of them by way of subrogation or otherwise. The release
and waiver herein referred to shall be deemed to include any loss or damage to
the demised premises and/or to any personal property, equipment, trade fixtures,
goods and merchandise located therein. The foregoing release and waiver shall be
in force only if both releasers’ insurance policies contain a clause providing
that such a release or waiver shall not invalidate the insurance. If, and to the
extent, that such waiver can be obtained only by the payment of additional
premiums, then the party benefiting from the waiver shall pay such premium
within ten days after written demand or shall be deemed to have agreed that the
party obtaining insurance coverage shall be free of any further obligation under
the provisions hereof with respect to waiver of subrogation. Tenant acknowledges
that Owner will not carry insurance on Tenant’s furniture and/or furnishings or
any fixtures or equipment, improvements, or appurtenances removable by Tenant,
and agrees that Owner will not be obligated to repair any damage thereto or
replace the same. (f) Tenant hereby waives the provisions of Section 227 of the
Real Property Law and agrees that the provisions of this article shall govern
and control in lieu thereof.
Eminent Domain: 10. If the whole or any part of the demised premises shall be
acquired or condemned by Eminent Domain for any public or quasi public use or
purpose, then, and in that event, the term of this lease shall cease and
terminate from the date of title vesting in such proceeding, and Tenant shall
have no claim for the value of any unexpired term of said lease, and assigns to
Owner, Tenant’s entire interest in any such award. Tenant shall have the right
to make an independent claim to the condemning authority for the value of
Tenant’s moving expenses and personal property, trade fixtures and equipment,
provided Tenant is entitled pursuant to the terms of the lease to remove such
property, trade fixtures and equipment at the end of the term, and provided
further such claim does not reduce Owner’s award.
Assignment, Mortgage, Etc.: 11. Tenant, for itself, its heirs, distributees,
executors, administrators, legal representatives, successors and assigns,
expressly covenants that it shall not assign, mortgage or encumber this
agreement, nor underlet, or suffer or permit the demised premises or any part
thereof to be used by others, without the prior written consent of Owner in each
instance. If this lease be assigned, or if the demised premises or any part
thereof be underlet or occupied by anybody other than Tenant, Owner may, after
default by Tenant, collect rent from the assignee, under-tenant or occupant, and
apply the net amount collected to the rent herein reserved, but no such
assignment, underletting, occupancy or collection shall be deemed a waiver of
this covenant, or the acceptance of the assignee, undertenant or occupant as
tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained. The consent by Owner to an
assignment or underletting shall not in any way be construed to relieve Tenant
from obtaining the express consent in writing of Owner to any further assignment
or underletting.
Electric Current: 12. Rates and conditions in respect to submetering or rent
inclusion, as the case may be, to be added in RIDER attached hereto. Tenant
covenants and agrees that at all times its use of electric current shall not
exceed the capacity of existing feeders to the building or the risers or wiring
installation, and Tenant may not use any electrical equipment which, in Owner’s
opinion, reasonably exercised, will overload such installations or interfere
with the use thereof by other tenants of the building. The change at any time of
the character of electric service shall in no way make Owner liable or
responsible to Tenant, for any loss, damages or expenses which Tenant may
sustain.
Access to Premises: 13. Owner or Owner’s agents shall have the right (but shall
not be obligated) to enter the demised premises in any emergency at any time,
and, at other reasonable times, to examine the same and to make such repairs,
replacements and improvements as Owner may deem necessary and reasonably
desirable to the demised premises or to any other portion of the building or
which Owner may elect to perform. Tenant shall permit Owner to use and maintain
and replace pipes, ducts, and conduits in and through the demised premises and
to erect new pipes, ducts, and conduits therein, provided they are concealed
within the walls, floor, or ceiling. Owner may, during the progress of any work
in the demised premises, take all necessary materials and equipment into said
premises without the same constituting an eviction, nor shall the Tenant be
entitled to any abatement of rent while such work is in progress, nor to any
damages by reason of loss or interruption of business or otherwise. Throughout
the term hereof, Owner shall have the right to enter the demised premises at
reasonable hours for the purpose of showing the same to prospective purchasers
or mortgagees of the building, and during the last six months of the term, for
the purpose of showing the same to prospective tenants. If Tenant is not present
to open and permit an entry into the demised premises, Owner or Owner’s agents
may enter the same whenever such entry may be necessary or permissible by master
key or forcibly, and provided reasonable care is exercised to safeguard Tenant’s
property, such entry shall not render Owner or its agents liable therefore, nor
in any event shall the obligations of Tenant hereunder be affected. If during
the last month of the term Tenant shall have removed all or substantially all of
Tenant’s property therefrom, Owner may immediately enter, alter, renovate or
redecorate the demised premises without limitation or abatement of rent, or
incurring liability to Tenant for any compensation, and such act shall have no
effect on this lease or Tenant’s obligations hereunder.

 

Page L2



--------------------------------------------------------------------------------



 



Vault, Vault Space, Area: 14. No Vaults, vault space or area, whether or not
enclosed or covered, not within the property line of the building is leased
hereunder, anything contained in or indicated on any sketch, blue print or plan,
or anything contained elsewhere in this lease to the contrary notwithstanding.
Owner makes no representation as to the location of the property line of the
building. All vaults and vault space and all such areas not within the property
line of the building, which Tenant may be permitted to use and/or occupy, is to
be used and/or occupied under a revocable license, and if any such license be
revoked, or if the amount of such space or area be diminished or required by any
federal, state or municipal authority or public utility, Owner shall not be
subject to any liability, nor shall Tenant be entitled to any compensation or
diminution or abatement of rent, not shall such revocation, diminution or
requisition be deemed constructive or actual eviction. Any tax, fee or charge of
municipal authorities for such vault or area shall be paid by Tenant.
Occupancy: 15. Tenant will not at any time use or occupy the demised premises in
violation of the certificate of occupancy issued for the building of which the
demised premises are a part. Tenant has inspected the demised premises and
accepts them as is, subject to the riders annexed hereto with respect to Owner’s
work, if any. In any event, Owner makes no representation as to the condition of
the demised premises, and Tenant agrees to accept the same subject to
violations, whether or not of record.
Bankruptcy: 16. (a) Anything elsewhere in this lease to the contrary
notwithstanding, this lease may be cancelled by Owner by the sending of a
written notice to Tenant within a reasonable time after the happening of any one
or more of the following events: (1) the commencement of a case in bankruptcy or
under the laws of any state naming Tenant (or a guarantor of any of Tenant’s
obligations under this lease) as the debtor; or (2) the making by Tenant (or a
guarantor of any of Tenant’s obligations under this lease) of an assignment or
any other arrangement for the benefit of creditors under any state statute.
Neither Tenant nor any person claiming through or under Tenant, or by reason of
any statute or order of court, shall thereafter be entitled to possession of the
premises demised but shall forthwith quit and surrender the demised premises. If
this lease shall be assigned in accordance with its terms, the provisions of
this Article 16 shall be applicable only to the party then owning Tenant’s
interest in this lease.
(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages, an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination, and the fair and
reasonable rental value of the demised premises for the period for which such
installment was payable, shall be discounted to the date of termination at the
rate of four percent (4%) per annum. If such demised premises or any part
thereof be relet by the Owner for the unexpired term of said lease, or any part
thereof, before presentation of proof of such liquidated damages to any court,
commission or tribunal, the amount of rent reserved upon such re-letting shall
be deemed to be the fair and reasonable rental value for the part or the whole
of the demised premises to re-let during the term of the re-letting. Nothing
herein contained shall limit or prejudice the right of the Owner to prove for
and obtain as liquidated damages, by reason of such termination, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than the amount of the
difference referred to above.
Default: 17. (1) If Tenant defaults in fulfilling any of the covenants of this
lease other than the covenants for the payment of rent or additional rent; or if
the demised premises become vacant or deserted; or if any execution or
attachment shall be issued against Tenant or any of Tenant’s property, whereupon
the demised premises shall be taken or occupied by someone other than Tenant; or
if this lease be rejected under §365 of Title 11 of the U.S. Code (Bankruptcy
code); or if Tenant shall have failed, after five (5) days written notice, to
redeposit with Owner any portion of the security deposit hereunder which Owner
has applied to the payment of any rent and additional rent due and payable
hereunder, or if Tenant shall be in default with respect to any other lease
between Owner and Tenant; or if Tenant shall fail to move into or take
possession of the demised premises within thirty (30) days after the
commencement of the term of this lease, then, in any one or more of such events,
upon Owner serving a written fifteen (15) days notice upon Tenant specifying the
nature of said default, and upon the expiration of said fifteen (15) days, if
Tenant shall have failed to comply with or remedy such default, or if the said
default or omission complained of shall be of a nature that the same cannot be
completely cured or remedied within said fifteen (15) day period and if Tenant
shall not have diligently commenced curing such default within such fifteen (15)
day period, and shall not thereafter with reasonable diligence and in good
faith, proceed to remedy or cure such default, then Owner may serve a written
five (5) days notice of cancellation of this lease upon Tenant, and upon the
expiration of said five (5) days this lease and the term thereunder shall end
and expire as fully and completely as if the expiration of such five (5) day
period were the day herein definitely fixed for the end and expiration of this
lease and the term thereof, and Tenant shall then quit and surrender the demised
premises to Owner, but Tenant shall remain liable as hereinafter provided.
(2) If the notice provided for in (1) hereof shall have been given and the term
shall expire as aforesaid; or if Tenant shall make default in the payment of the
rent reserved herein or any item of additional rent herein mentioned, or any
part of either, or in making any other payment herein required; then, and in any
of such events, Owner may without notice, re-enter the demised premises either
by force or otherwise, and dispossess Tenant by summary proceedings or
otherwise, and the legal representative of Tenant or other occupant of the
demised premises, and remove their effects and hold the demised premises as if
this lease had not been made, and Tenant hereby waives the service of notice of
intention to re-enter or to institute legal proceedings to that end. If Tenant
shall make default hereunder prior to the date fixed as the commencement of any
renewal or extension of this lease, Owner may cancel and terminate such renewal
or extension agreement by written notice.
Remedies of Owner and Waiver of Redemption: 18. In case of any such default,
re-entry, expiration and/or dispossess by summary proceedings or otherwise,
(a) the rent shall become due thereupon and be paid up to the time of such
re-entry, dispossess and/or expiration, (b) Owner may re-let the demised
premises or any part or parts thereof, either in the name of Owner or otherwise,
for a term or terms, which may at Owner’s option be less than or exceed the
period which would otherwise have constituted the balance of the term of this
lease, and may grant concessions or free rent or charge a higher rental than
that in this lease, and/or (c) Tenant or the legal representatives of Tenant
shall also pay to Owner as liquidated damages for the failure of Tenant to
observe and perform said Tenant’s covenants herein contained, any deficiency
between the rent hereby reserved and/or covenanted to be paid and the net
amount, if any, of the rents collected on account of the lease or leases of the
demised premises for each month of the period which would otherwise have
constituted the balance of the term of this lease. The failure of Owner to
re-let the demised premises, or any part or parts thereof, shall not release or
affect Tenant’s liability for damages. In computing such liquidated damages
there shall be added to the said deficiency such expenses as Owner may incur in
connection with re-letting, such as legal expenses, reasonable attorney’s fees,
brokerage, advertising and for keeping the demised premises in good order or for
preparing the same for re-letting. Any such liquidated damages shall be paid in
monthly installments by Tenant on the rent day specified in this lease, and any
suit brought to collect the amount of the deficiency for any month shall not
prejudice in any way the rights of Owner to collect the deficiency for any
subsequent month by a similar proceeding. Owner, in putting the demised premises
in good order or preparing the same for re-rental may, at Owner’s option, make
such alterations, repairs, replacements, and/or decorations in the demised
premises as Owner, in Owner’s sole judgment, considers advisable and necessary
for the purpose of re-letting the demised premises, and the making of such
alterations, repairs, replacements, and/or decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Owner shall
in no event be liable in any way whatsoever for failure to re-let the demised
premises, or in the event that the demised premises are re-let, for failure to
collect the rent thereof under such re-letting, and in no event shall Tenant be
entitled to receive any excess, if any, of such net rents collected over the
sums payable by Tenant to Owner hereunder. In the event of a breach or
threatened breach by Tenant of any of the covenants or provisions hereof. Owner
shall have the right of injunction and the right to invoke any remedy allowed at
law or in equity as if re-entry, summary procedings and other remedies were not
herein provided for. Mention in this lease of any particular remedy, shall not
preclude Owner from any other remedy, in law or in equity. Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed for
any cause, or in the event of Owner obtaining possession of demised premises, by
reason of the violation by Tenant of any of the covenants and conditions of this
lease, or otherwise.
Fees and Expenses: 19. If Tenant shall default in the observance or performance
of any term or covenant on Tenant’s part to be observed or performed under, or
by virtue of, any of the terms or provisions in any article of this lease, after
notice, if required, and upon expiration of any applicable grace period, if any,
(except in an emergency), then, unless otherwise provided elsewhere in this
lease, Owner may immediately, or at any time thereafter and without notice,
perform the obligation of Tenant thereunder. If Owner, in connection with the
foregoing, or in connection with any default by Tenant in the covenant to pay
rent hereunder, makes any expenditures or incurs any obligations for the payment
of money, including but not limited to reasonable attorneys’ fees, in
instituting, prosecuting or defending any action or proceeding, and prevails in
any such action or proceeding then Tenant will reimburse Owner for such sums so
paid, or obligations incurred, with interest and costs. The foregoing expenses
incurred by reason of Tenant’s default shall be deemed to be additional rent
hereunder, and shall be paid by Tenant to Owner within ten (10) days of
rendition of any bill or statement to Tenant therefore. If Tenant’s lease term
shall have expired at the time of making of such expenditures or incurring of
such obligations, such sums shall be recoverable by Owner, as damages.
Building Alterations and Management: 20. Owner shall have the right at any time
without the same constituting an eviction and without incurring liability to
Tenant therefore, to change the arrangement and/or location of public entrances,
passageways, doors, doorways, corridors, elevators, stairs, toilets or other
public parts of the building and to change the name, number or designation by
which the building may be known. Except in the case of a relocation to
substitute space, there shall be no allowance to Tenant for diminution of rental
value and no liability on the part of Owner by reason of inconvenience,
annoyance or injury to business arising from Owner or other Tenants making any
repairs in the building or any such alterations, additions and improvements.
Furthermore, Tenant shall not have any claim against Owner by reason of Owner’s
imposition of such controls of the manner of access to the building by Tenant’s
social or business visitors as the Owner may deem necessary for the security of
the building and its occupants.

 

Page L3



--------------------------------------------------------------------------------



 



No Representations Owner: 21. Neither Owner nor Owner’s agents have made any
representations or promises with respect to the physical condition of the
building, the land upon which it is erected or the demised remises, the rents,
leases, expenses of operation or any other matter or thing affecting or related
to the demised premises, except as herein expressly set forth, and no rights,
easements or licenses are acquired by Tenant by implication or otherwise, except
as expressly set forth in the provisions of this lease. Tenant has inspected the
building and the demised premises and is thoroughly acquainted with their
condition and agrees to take the same “as-is”, and acknowledges that the taking
of possession of the demised premises by Tenant shall be conclusive evidence
that the said premises and the building of which the same form a part were in
good and satisfactory condition at the time such possession was so taken, except
as to latent defects. All understandings and agreements heretofore made between
the parties hereto are merged in this contract, which alone fully and completely
expresses the agreement between Owner and Tenant, and any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part, unless such executory agreement is in
writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.
End of Term: 22. Upon the expiration or other termination of the term of this
lease, Tenant shall quit and surrender to Owner the demised premises, “broom
clean”, in good order and condition, ordinary wear and damages which Tenant is
not required to repair as provided elsewhere in this lease excepted, and Tenant
shall remove all its property. Tenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of this lease. If the
last day of the term of this lease or any renewal thereof, falls on Sunday, this
lease shall expire at noon on the preceding Saturday, unless it be a legal
holiday, in which case it shall expire at noon on the preceding business day.
Quiet Enjoyment: 23. Owner covenants and agrees with Tenant that upon Tenant
paying the rent and additional rent and observing and performing all the terms,
covenants and conditions, on Tenant’s part to be observed and performed, Tenant
may peaceably and quietly enjoy the premises hereby demised, subject,
nevertheless, to the terms and conditions of this lease including, but not
limited to, Article 31 hereof and to the ground leases, underlying leases and
mortgages hereinbefore mentioned.
Failure to Give Possession: 24. If Owner is unable to give possession of the
demised premises on the date of the commencement of the term hereof because of
the holding-over or retention of possession of any tenant, undertenant or
occupants, or if the demised premises are located in a building being
constructed, because such building has not been sufficiently completed to make
the demised premises ready for occupancy, or because of the fact that a
certificate of occupancy has not been procured, or for any other reason, Owner
shall not be subject to any liability for failure to give possession on said
date and the validity of the lease shall not be impaired under such
circumstances, nor shall the same be construed in any way to extend the term of
this lease, but the rent payable hereunder shall be abated (provided Tenant is
not responsible for Owner’s inability to obtain possession or complete
construction) until after Owner shall have given Tenant written notice that the
Owner is able to deliver possession in condition required by this lease. If
permission is given to Tenant to enter into possession of the demises premises,
or to occupy premises other than the demised premises, prior to the date
specified as the commencement of the term of this lease, Tenant covenants and
agrees that such possession and/or occupancy shall be deemed to be under all the
terms, covenants, conditions and provisions of this lease, except the obligation
to pay the fixed annual rent set forth in the preamble to this lease. The
provisions of this article are intended to constitute “an express provision to
the contrary” within the meaning of Section 223-a of the New York Real Property
Law.
No Waiver: 25. The failure of Owner to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this lease
or of any of the Rules or Regulations, set forth or hereafter adopted by Owner,
shall not prevent a subsequent act which would have originally constituted a
violation from having all the force and effect of an original violation. The
receipt by Owner of rent and/or additional rent with knowledge of the breach of
any covenant of this lease shall not be deemed a waiver of such breach, and no
provision of this lease shall be deemed to have been waived by Owner unless such
waiver be in writing signed by Owner. No payment by Tenant or receipt by Owner
of a lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement of any check or any letter accompanying any check or payment as
rent be deemed an accord and satisfaction, and Owner may accept such check or
payment without prejudice to Owner’s right to recover the balance of such rent
or pursue any other remedy in this lease provided. No act or thing done by Owner
or Owner’s agents during the term hereby demised shall be deemed an acceptance
of a surrender of the demised premises, and no agreement to accept such
surrender shall be valid unless in writing signed by Owner. No employee of Owner
or Owner’s agent shall have any power to accept the keys of said premises prior
to the termination of the lease, and the delivery of keys to any such agent or
employee shall not operate as a termination of the lease or a surrender of the
demised premises.
Waiver of Trial by Jury: 26. It is mutually agreed by and between Owner and
Tenant that the respective parties hereto shall, and they hereby do, waive trial
by jury in any action proceeding or counterclaim brought by either of the
parties hereto against the other (except for personal injury or property damage)
on any matters whatsoever arising out of, or in any way connected with, this
lease, the relationship of Owner and Tenant, Tenant’s use of, or occupancy of,
the demised premises, and any emergency statutory or any other statutory remedy.
It is further mutually agreed that in the event Owner commences any proceeding
or action for possession, including a summary proceeding for possession of the
demised premises, Tenant will not interpose any counterclaim of whatever nature
or description in any such proceeding, including a counterclaim under Article 4,
except for statutory mandatory counterclaims.
Inability to Perform: 27. This lease and the obligation of Tenant to pay rent
hereunder and perform all of the other covenants and agreements hereunder on
part of Tenant to be performed shall in no way be affected, impaired or excused
because Owner is unable to fulfill any of its obligations under this lease, or
to supply, or is delayed in supplying, any service expressly or impliedly to be
supplied, or is unable to make, or is delayed in making, any repair, additions,
alterations, or decorations, or is unable to supply, or is delayed in supplying,
any equipment, fixtures, or other materials, if Owner is prevented or delayed
from so doing by reason of strike or labor troubles or any cause whatsoever
including, but not limited to, government preemption or restrictions, or by
reason of any rule, order or regulation of any department or subdivision thereof
of any government agency, or by reason of the conditions which have been or are
affected, either directly or indirectly, by war or other emergency.
Bills and Notices: 28. Except as otherwise in this lease provided, any notice,
statement, demand or other communication required or permitted to be given,
rendered or made by either party to the other, pursuant to this lease or
pursuant to any applicable law or requirement of public authority, shall be in
writing (whether or not so stated elsewhere in the lease) and shall be deemed to
have been properly given, rendered or made, if sent by registered or certified
mail (express mail, if available), return receipt requested, or by courier
guaranteeing overnight delivery and furnishing a receipt in evidence thereof,
addressed to the other party at the address hereinabove set forth (except that
after the date specified as the commencement of the term of this lease, Tenant’s
address, unless Tenant shall give notice to the contrary, shall be the
building), and shall be deemed to have been given, rendered or made (a) on the
date delivered, if delivered Tenant personally, (b) on the date delivered, if
delivered overnight courier or (c) on the date which is two (2) days after being
mailed. Either party may, by notice as aforesaid, designate a different address
or addresses for notices, statements, demand or other communications intended
for it. Notices given by Owner’s managing agent shall be deemed a valid notice
if addressed and set in accordance with the provisions of this Article. At
Owner’s option, notices and bills to Tenant may be sent by hand delivery.
Services Provided by Owners: 29. As long as Tenant is not in default under any
of the covenants of this lease beyond the applicable grace period provided in
this lease for the curing of such defaults, Owner shall provide: (a) necessary
elevator facilities on business days from 8 a.m. to 6 p.m. and have one elevator
subject to call at all other times; (b) heat to the demised premises when and as
required by law, on business days from 8 a.m. to 6 p.m.; (c) water for ordinary
lavatory purposes, but if Tenant uses or consumes water for any other purposes
or in unusual quantities (of which fact Owner shall be the sole judge), Owner
may install a water meter at Tenant’s expense, which Tenant shall thereafter
maintain at Tenant’s expense in good working order and repair, to register such
water consumption, and Tenant shall pay for water consumed as shown on said
meter as additional rent as and when bills are rendered; (d) cleaning service
for the demised premises on business days at Owner’s expense provided that the
same are kept in order by Tenant. If, however, said premises are to be kept
clean by Tenant, it shall be done at Tenant’s sole expense, in a manner
reasonably satisfactory to Owner, and no one other than persons approved by
Owner shall be permitted to enter said premises or the building of which they
are a part for such purpose. Tenant shall pay Owner the cost of removal of any
of Tenant’s refuse and rubbish from the building; (e) if the demised premises
are serviced by Owner’s air conditioning/cooling and ventilating system, air
conditioning/cooling will be furnished to Tenant from May 15th through
September 30th on business days (Mondays through Fridays, holidays excepted)
from 8:00 a.m. to 6:00 p.m., and ventilation will be furnished on business days
during the aforesaid hours except when air conditioning/cooling is being
furnished as aforesaid. If Tenant requires air conditioning/cooling or
ventilation for more extended hours on Saturdays, Sundays or on holidays, as
defined under Owner’s contract with the applicable Operating Engineers contract,
Owner will furnish the same at Tenant’s expense. RIDER to be added in respect to
rates and conditions for such additional service; (f) Owner reserves the right
to stop services of the heating, elevators, plumbing, air-conditioning,
electric, power systems or cleaning or other services, if any, when necessary by
reason of accident, or for repairs, alterations, replacements or improvements
necessary or desirable in the judgment of Owner, for as long as may be
reasonably required by reason thereof. If the building of which the demised
premises are a part supplies manually operated elevator service, Owner at any
time may substitute automatic control elevator service and proceed diligently
with alterations necessary therefor without in any way affecting this lease or
the obligations of Tenant hereunder.
Captions: 30. The Captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this lease nor
the intent of any provisions thereof.
Definitions: 31. The term “office”, or “offices”, wherever used in this lease,
shall not be construed to mean premises used as a store or stores, for the sale
or display, at any time, of goods, wares or merchandise, of any kind, or as a
restaurant, shop, booth, bootblack or other stand, barber shop, or for other
similar purposes, or for manufacturing. The term “Owner” means a landlord or
lessor, and as used in this lease means only the owner, or the mortgagee in
possession, for the time being, of the land and building (or the owner of a
lease of the building or of the land and building) of which the demised premises
form a part, so that in the event of any sale or sales or conveyance, assignment
or transfer of said land and building, or of said lease, or in the event of a
lease of said building, or of the land and building, the said Owner shall be,
and hereby is, entirely freed and relieved of all covenants and obligations of
Owner hereunder, and it shall be deemed and construed without further agreement
between the parties or their successors in interest, or between the parties and
the purchaser, at any such sale, or the said lessee of the building, or of the
land and building, that the purchaser, grantee, assignee or transferee or the
lessee of the building has assumed and agreed to carry out any and all covenants
and obligations of Owner, hereunder. The words “re-enter” and “re-entry” as used
in this lease are not restricted to their technical legal meaning. The term
“business days” as used in this lease shall exclude Saturdays, Sundays and all
days as observed by the State or Federal Government as legal holidays and those
designated as holidays by the applicable building service union employees
service contract, or by the applicable Operating Engineers contract with respect
to HVAC service. Wherever it is expressly provided in this lease that consent
shall not be unreasonably withheld, such consent shall not be unreasonably
delayed.

 

Page L4



--------------------------------------------------------------------------------



 



Adjacent Excavation-Shoring: 32. If an excavation shall be made upon land
adjacent to the demised premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation, a
license to enter upon the demised premises for the purpose of doing such work as
said person shall deem necessary to preserve the wall or the building, of which
demised premises form a part, from injury or damage, and to support the same by
proper foundations, without any claim for damages or indemnity against Owner, or
diminution or abatement of rent.
Rules and Regulations: 33. Tenant and Tenant’s servants, employees, agents,
visitors, and licensees shall observe faithfully, and comply strictly with, the
Rules and Regulations and such other and further reasonable Rules and
Regulations as Owner and Owner’s agents may from time to time adopt. Notice of
any additional Rules or regulations shall be given in such manner as Owner may
elect. In case Tenant disputes the reasonableness of any additional Rules or
Regulations hereafter made or adopted by Owner or Owner’s agents, the parties
hereto agree to submit the question of the reasonableness of such Rules or
Regulations for decision to the New York office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto. The right to dispute the reasonableness of any additional Rules or
Regulations upon Tenant’s part shall be deemed waived unless the same shall be
asserted by service of a notice, in writing upon Owner, within fifteen (15) days
after the giving of notice thereof. Nothing in this lease contained shall be
construed to impose upon Owner any duty or obligation to enforce the Rules and
Regulations or terms, covenants or conditions in any other lease, as against any
other tenant and Owner shall not be liable to Tenant for violation of the same
by any other tenant, its servants, employees, agents, visitors or licensees.
Security: 34. Tenant has deposited with Owner the sum of $7,312.00 as security
for the faithful performance and observance by Tenant of the terms, provisions
and conditions of this lease; it is agreed that in the event Tenant defaults in
respect of any of the terms, provisions and conditions of this lease, including,
but not limited to, the payment of rent and additional rent, Owner may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any rent and additional rent, or any other sum as to
which Tenant is in default, or for any sum which Owner may expend or may be
required to expend by reason of Tenant’s default in respect of any of the terms,
covenants and conditions of this lease, including but not limited to, any
damages or deficiency in the re-letting of the demised premises, whether such
damages or deficiency accrued before or after summary proceedings or other
re-entry by Owner. In the case of every such use, application or retention,
Tenant shall, within five (5) days after demand, pay to Owner the sum so used,
applied or retained which shall be added to the security deposit so that the
same shall be replenished to its former amount. In the event that Tenant shall
fully and faithfully comply with all of the terms, provisions covenants and
conditions of this lease, the security shall be returned to Tenant after the
date fixed as the end of the lease and after delivery of entire possession of
the demised premises to Owner. In the event of a sale of the land and building,
or leasing of the building, of which the demised premises form a part, Owner
shall have the right to transfer the security to the vendee or lessee, and Owner
shall thereupon be released by Tenant from all liability for the return of such
security, and Tenant agrees to look to the new Owner solely for the return of
said security, and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the security to a new Owner. Tenant further
covenants that it will not assign or encumber, or attempt to assign or encumber,
the monies deposited herein as security, and that neither Owner nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.
Estoppel Certificate: 35. Tenant, at any time, and from time to time, upon at
least (10) days prior notice by Owner, shall execute, acknowledge and deliver to
Owner, and/or to any other person, firm or corporation specified by Owner, a
statement certifying that this lease is unmodified and in full force and effect
(or, if there have been modifications, that the same is in full force and effect
as modified and stating the modifications), stating the dates to which the rent
and additional rent have been paid, and stating whether or not there exists any
default by Owner under this lease, and, if so, specifying each such default and
such other information as shall be required of Tenant.
Successors and Assigns: 36. The covenants, conditions and agreements contained
in this lease shall bind and inure to the benefit of Owner and Tenant and their
respective heirs, distributees, executors, administrators, successors, and
except as otherwise provided in this lease, their assigns. Tenant shall look
only to Owner’s estate and interest in the land and building, for the
satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) against Owner in the event of any default by Owner hereunder,
and no other property or assets of such Owner (or any partner, member, officer
or director thereof, disclosed or undisclosed), shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under, or with respect to, this lease, the relationship of Owner and
Tenant hereunder, or Tenant’s use and occupancy of the demised premises.
 
Rider to be added if neccessary
In Witness Whereof, Owner and Tenant have respectively signed and scaled this
lease as of the day and year first above written.

             
Witness for Owner:
      Park Ridge International, Inc., as Owner
 
   
 
           


 
Witness for Tenant:
      X /s/ Jason Lee
 
Jason Lee, Vice President    
 
      Argyle Security, Inc., as Tenant    
 
     
 
   
 
           


 
      X /s/ Donald F. Neville
 
   
 
      Donald F. Neville    
 
      Chief Financial Officer    

ACKNOWLEDGEMENT

     
STATE OF NEW YORK,
   
 
   
 
  SS:
 
   
COUNTY OF
   

On the _____ day of  _____  in the year _____, before me, the undersigned, a
Notary Public in and for said State, personally appeared _____, personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

         
 
 
 
NOTARY PUBLIC    

 

Page L5



--------------------------------------------------------------------------------



 



IMPORTANT — PLEASE READ
RULES AND REGULATIONS ATTACHED TO AND
MADE A PART OF THIS LEASE
IN ACCORDANCE WITH ARTICLE 33.
1. The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than for ingress or egress from the demised premises,
and for delivery of merchandise and equipment in a prompt and efficient manner
using elevators and passageways designated for such delivery by Owner. There
shall not be used in any space, or in the public hall of the building, either by
any Tenant or by jobbers or others in the delivery or receipt of merchandise,
any hand trucks, except those equipped with rubber tires and safeguards. If said
premises are situated on the ground floor of the building, Tenant thereof shall
further, at Tenant’s expense, keep the sidewalk and curb in front of said
premises clean and free from ice, snow, dirt and rubbish.
2. The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant, Whether or not caused by
the Tenant, or its clerks, agents, employees or visiters.
3. No carpet, rug or other article shall be hung or shaken out of any window of
the building and Tenant shall not sweep or throw, or permit to be swept or
thrown, from the demised premises any dirt or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the building and Tenant shall not use, keep or permit to be used or kept, any
foul or noxious gas or substance in the demised premises, or permit or suffer
the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the building by reason of noise,
odors, and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.
4. No awnings or other projections shall be attached to the outside walls of the
building without the prior written consent of Owner.
5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
demised premises or the building, or on the inside of the demised premise if the
same is visible from the outside of the demised premises, without the prior
written consent of Owner, except that the name of Tenant may appear on the
entrance door of the demised premises. In the event of the violation of the
foregoing by Tenant, Owner may remove same without any liability, and may charge
the expense incurred by such removal to Tenant, Interior signs on door and
directory lables shall be inscribed, painted or affixed for Tenant by Owner at
the expense of Tenant, and shall be of a size, color and style acceptable to
Owner.
6. Tenant shall not mark, paint, drill into, or in any way deface, any part of
the demised premises or the building of which they form a part. No boring,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Owner, and as Owner may direct. Tenant shall not lay linoleum, or
other similar floor covering, so that the same shall come in direct contact with
the floor of the demised premises, and, if linoleum or other similar floor
covering is desired to be used, an interlining of builder’s deadening felt shall
be first affixed to the floor, by a paste or other material, soluble in water,
the use of cement or other similar adhesive material being expressly prohibited.
7. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of his tenancy, restore to
Owner all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, such Tenant, and in the event of the loss of any keys so
furnished, Tenant shall pay to Owner the cost thereof.
8. Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and through the service entrances and corridors, and only
during hours and in a manner approved by Owner. Owner reserves the right to
inspect all freight to be brought into the building and to exclude from the
building all freight which violates any of these Rules and Regulations of the
lease, or which these Rules and Regulations are a part.
9. Canvassing, soliciting and peddling in the building is prohibited and Tenant
shall cooperate to prevent the same.
10. Owner reserves the right to exclude from the building all persons who do not
present a pass to the building signed by Owner. Owner will furnish passes to
persons for whom Tenant requests same in writing. Tenant shall be responsible
for all persons for whom he requests such pass, and shall be liable to Owner for
all acts of such persons. Tenant shall not have a claim against Owner by reason
of Owner excluding from the building any person who does not present such pass.
11. Owner shall have the right to prohibit any advertising by any Tenant which
in Owner’s opinion, tends to impair the reputation of the building or its
desirability as a building for offices, and upon written notice from Owner,
Tenant shall refrain from or discontinue such advertising.
12. Tenant shall not bring or permit to be brought or kept in or on the demised
premises, any inflammable, combustible explosive, or hazardous fluid, material,
chemical or substance, or cause or permit any odors of cooking or other
processes, or any unusual or other objectionable odors to penetrate in or
emanate from the demised premises.
13. If the building contains central air conditioning and ventilation, Tenant
agrees to keep all windows closed at all times and to abide by all rules and
regulations issued by the Owner with respect to such services. If Tenant
requires air conditioning or ventilation after the usual hours, Tenant shall
give notice in writing to the building superintendent prior to 3:00 p.m. in the
case of services required on weekdays, and prior to 3:00 p.m. on the day prior
in the case of after hours services required on weekends or on holidays. Tenant
shall cooperate with Owner in obtaining maximum effectiveness of the cooling
system by lowering and closing venetian blinds and/or drapes and curtains when
the sun’s rays fall directly on the windows of the demised premises.
14. Tenant shall not move any safe, heavy machinery, heavy equipment, bulky
matter, or fixtures into or out of the building without Owner’s prior written
consent. If such safe, machinery, equipment, bulky matter or fixtures requires
special handling, all work in connection therewith shall comply with the
Administrative Code of the City of New York and all other laws and regulations
applicable thereto, and shall be done during such hours as Owner may designate.
15. Refuse and Trash. (1) Compliance by Tenant. Tenant covenants and agree, at
its sole cost and expanse, to comply with all present and future laws, order and
regulation, of all state, federal municipal, and local governments, departments,
commissions and boards regarding the collection, sorting, separation and
recycling of waste products, garbage, refuse and trash. Tenant shall sort and
separates such waste products, garbage, refuse and trash into such categories as
provided by law. Each separately sorted category of waste products, garbage,
refuse and trash shall be placed in separate receptacles reasonably approved by
Owner. Such separate receptacles may, at Owner’s option, be removed from the
demised premises in accordance with a collection schedule prescribed by law.
Tenant shall remove, or cause to be removed by a contractor acceptable to Owner,
at Owner’s sole discretion, such items as Owner may expressly designate.
(2) Owner’s Rights in Event of Noncompliance. Owner has the option to refuse to
collect or accept from Tenant waste products, garbage, refuse, or trash (a) that
is not separated and sorted as required by law or (b) which consist of such
items as Owner may expressly designate for Tenant’s removal, and to require
Tenant to arrange for such collection at Tenant’s sole cost and expense,
utilizing a contractor satisfactory to Owner. Tenant shall pay all costs,
expenses, fines, penalties, or damages that may be imposed on Owner or Tenant by
reason of Tenant’s failure to comply with the provision of this building
Rule 15, and, at Tenant’s sole cost and expense, shall indemnity, defend and
hold Owner harmless (including reasonable legal fees and expenses) from and
against any actions, claims and suits arising from such noncompliance, utilizing
counsel reasonably satisfactory to Owner.
The Real Estate Board of New York, Inc.
Copyright 2004. All rights Reserved.
Reproduction in whole or in part prohibited.

 

Page L6



--------------------------------------------------------------------------------



 



RIDER ANNEXED to and forming part of Lease dated 30th day of April, 2009 between
Park Ridge International, Inc., as Owner, and Argyle Security, Inc., as Tenant,
for a portion of the 3rd floor (Suite 301), at 40 West 37th Street, New York, NY
10018.
37. The rent to be paid hereunder shall be as follows:

         
05/11/2009 – 05/31/2009
      $2,476.65 for partial month (21 days)
06/01/2009 – 04/30/2010
  $40,216.00 per 11 months   $3,656.00 per month
05/01/2010 – 05/17/2010
      $2,004.90 for partial month (17 days)
05/18/2010 – 05/31/2010
      FREE

38. Late Payment of Rent — (a) Tenant acknowledges that the rent is due on the
first of each month. Commencing with the first payment due under this Lease, in
the event the Tenant pays the rent later than the 5th day of any month, a $20.00
surcharge shall be imposed for each day that the rent is paid late, calculated
from the 1st day of the month. This late fee is intended to cover additional
administrative costs. This $20.00 per day charge shall be considered as
additional rent and all of the other rights of Owner contained herein shall
remain in full force and effect.
(b) In accordance with Article 19 hereof, Tenant will be liable to Owner for its
attorney’s fees and related expenses as additional rent, for service of a
statutory three (3) day Notice of Default. Additionally, in the event Tenant’s
check is dishonored by Owner’s bank due to insufficient funds or for any reason,
Tenant shall pay to owner $50.00 as additional rent which is intended to cover
such bounced check fees and Owner’s administrative fees.
39. Holdover — In the event the within Lease is not renewed or a new Lease is
not entered into between the parties, and if Tenant shall then holdover after
the expiration of the term of this Lease, and if Owner shall then not proceed to
remove Tenant from the Demised Premises in the manner permitted by law, the
parties hereby agree that Tenant’s occupancy of the Demised Premises after the
expiration of the term shall be under a month-to-month tenancy commencing on the
first day after the expiration of the term, at double the monthly rental payable
at the expiration of the term hereof, payable in advance and excluding any
rental credit. And it is further stipulated and agreed that if Owner shall, at
any time after the expiration of the original term or after the expiration of
any term created thereafter, proceed to remove Tenant from the Demised Premises
as a holdover, the fixed basic rental for the use and occupancy of the Demised
Premises during any holdover period shall be at the aforesaid rate of double the
monthly rental excluding any rental credit.
40. No Residential Use of Demised Premises — It is an express condition of this
Lease that the Demised Premises be used for commercial purposes only. In no
event may the Demised Premises be used for residential purposes and Tenant
covenants and agrees to use the Demised Premises only for the commercial
purposes specified in Article 2 hereof.
41. [Intentionally Omitted]
42. Supervision of Tenant’s Invitees, Employees, etc. — Tenant acknowledges and
agrees that the Building of which the Demised Premises form a part is a
first-class loft building. Tenant further acknowledges that as an inducement to
Owner to enter into this Lease with Tenant, Tenant has and does represent,
covenant and agree that Tenant will take all necessary measure and institute as
procedures as may be found necessary to insure that Tenant’s client, invitees,
and personnel do not loiter or congregate in the public areas of the Building
(including but not limited to the corridors, elevators, lobbies, lavatories,
etc.) and that such clients, invitees and personnel when passing through such
public areas of the Building for purposes of access and

 

 



--------------------------------------------------------------------------------



 



egress to and from the Demised Premises. Tenant further acknowledges and agrees
that any breach by Tenant of its foregoing agreement and representations will
materially injure Owner who has intentions to rent space in the Building to
major tenants and who does not wish to have other present tenants of the
Building disturbed, annoyed or inconvenienced. Accordingly, it is expressly
agreed that any violation by Tenant of its agreement, representations and
obligations pursuant to this Article shall constitute a material default by
Tenant under the terms of this Lease entitling Owner to exercise any and all
rights granted Owner pursuant to Articles 17 and 18 of this Lease including
without limitation the right to terminate this lease and recover possession of
the Demised Premises by reason of Tenant’s default.
43. Demised Premises “As-Is” — It is understood and agreed that the Demised
Premises have been leased to Tenant and Tenant accepts the same in their as-is
condition in all respects (however the foregoing shall not preclude the removal
prior to the commencement date of this Lease, of any property owned by an
existing or prior occupant of the Demised Premises). Notwithstanding the above,
Owner will repair patch and paint walls, install carpet, build out 3d office
(partial height wall) and that Tenant shall have the right to inspect the work.
Said wall will be built according to building standard quality and construction.
44. Compliance with Local Law No.5 — The following provision of this Article
shall control notwithstanding anything contained to the contrary elsewhere in
this Lease: Tenant acknowledges with respect to any alterations made by Tenant
within the Demised Premises either by Tenant, in accordance with other
applicable provision of this lease, or performed by Owner on Tenant’s behalf or
pursuant to a work letter agreement executed between the parties at the time of
entering the Lease, that is shall be Tenant’s responsibility and obligation to
comply with all fire safety requirement and controls imposed by Local Law 5 of
the City of New York, as same now exists or may hereafter be amended, as well as
with any and all other laws, rules and obligations of the City of New York or of
any governmental agency or department thereof having jurisdiction with respect
to the Demised Premises including without limitation the partitioning, layout,
exit signs, telephone communications, fire extinguisher, electrical outlet,
sprinkler, HVAC systems, electrical controls, wiring and public address systems,
conduits and additions to the Building electrical system. Tenant further
acknowledges and agrees, if Owner shall have performed Tenant’s installation or
alteration work for Tenant pursuant to any work letter agreement or pursuant to
Tenant’s request, that Owner’s sole responsibility with respect thereto shall be
limited to the workmanlike manner of such installation or alternation but that
it is the responsibility of Tenant and Tenant’s architect insofar as the
legality of any such installation or alteration is concerned; i.e., the drawing
of plans in compliance with law and the obtaining of all permits relating
thereto, including without limitation, all necessary approvals and signoffs, as
well as any subsequent required, by law, modification(s) of any such
installation or alteration made within the Demised Premises, shall be solely the
responsibility of Tenant at Tenant’s sole cost and expense and Owner shall have
no obligation or duty with respect thereto. The performance of any of the
foregoing Local Law 5 required work, installation and alterations shall be
performed by Tenant in accordance with and subject to all applicable provision
of this Lease (including but not limited to Article 3 and 6 hereof) and of law.
45. Broker — Tenant covenants and represents that it has retained the services
of Gamut Realty Group, Inc. (Mohamed El-Sirgany, licensed real estate sales
person, No. 10401208126) and no other real estate broker. Tenant has not dealt
with any other real estate broker or agent in connection with the within lease
transaction or at the demised premises and Tenant agrees to hold Owner harmless
from any claims for commission or other fees made by any other broker claiming
to have dealt with Tenant in connection with this Lease transaction or with the
demised premises. Owner shall pay broker pursuant to a separate agreement.

 

R-2



--------------------------------------------------------------------------------



 



46. Rider Portions Prevail — The rider portions of this Lease shall be read in
conjunction with the printed standard form of lease annexed hereto. If there
should be any inconsistency or ambiguity between the terms of the rider portions
of this Lease and the standard form of lease, then the rider portions of this
Lease shall prevail.
47. No Other Representations, Construction, Governing Law — (a) Tenant expressly
acknowledges and agrees that Owner and its agents have not made and are not
making, and Tenant, in executing and delivering this Lease, is not relying upon,
any warranties, representation, promises or statements, except to the extent
that the same are expressly set forth in this Lease or in any other written
agreement which may be made between the parties concurrently with the execution
and delivery of this Lease and shall expressly refer to this Lease. (b) This
Lease shall be governed in all respects by the laws of the State of New York.
48. Provisions Severable- If any term or provision of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each term
and provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.
49. Execution and Delivery of Lease- Submission by Owner of the within Lease for
review and execution by Tenant shall confer no rights nor impose any obligations
on either party unless and until both Owner and Tenant shall have executed this
Lease and duplicated originals thereof shall have been delivered to the
respective parties hereto. This Lease shall not become effective unless and
until security deposit and first month of rent has been paid, checks have been
cleared, money have been credited in Owner’s account.
50. Tenant covenants and agrees that it shall not utilize the ground floor
lobby, the freight entrance corridor, stairwell and toilet areas, exterior decks
and ledges of the Building for the storage of materials, goods, equipment or any
other articles, or to be used as a lunchroom or any unauthorized use by its
agents, employees, guests or invitees, or any other parties.
51. Electric Utility — The Tenant shall pay for its own electricity by payment
directly to the public utility start from the date Tenant move in. Tenant shall
be allowed to use existing conduits. Electric meter number: 71 CM 7837820.
Electric usage plus 15% surcharge will be billed to the Tenant if Tenant does
not open an account with Public Utility Company for the Demised Premises within
three (3) days after the Moving Date (as defined below).
52. Limitation of Owner’s liability — If Owner or any successor in interest of
Owner be an individual, joint venture, tenancy in common, co-partnership,
unincorporated association, or other unincorporated aggregate of individuals,
then, anything elsewhere in this Lease to the contrary, notwithstanding, Tenant
shall look solely to the estate and property of such unincorporated Owner in the
land and building and, where expressly so provided in this Lease, to offset
against the rents payable under this Lease, for the satisfaction of Tenant’s
remedies for the collection of a judgment (or other judicial process) requiring
the payment of money by Owner in the event of any default by Owner hereunder,
and no other property or assets of such unincorporated owner shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant’s
remedies.
53. [Intentionally Omitted]

 

R-3



--------------------------------------------------------------------------------



 



54. Attornment — At the option of the Owner or any successor owner or the holder
of any mortgage affecting the Demised Premises, Tenant agrees that neither the
cancellation nor termination of any ground or underlying lease to which this
Lease is now or may hereafter become subject or subordinate, nor any foreclosure
of a mortgage affecting said Demised Premises, nor the institution of any suit,
action, summary or other proceeding against the Owner herein or any successor
owner, or any foreclosure proceedings brought by the holder of any such mortgage
to recover possession of such property, shall by operation of law or otherwise
result in cancellation or termination of this Lease or the obligations of the
Tenant hereunder, and upon the request of any such owner, successor owner, or
the holder of such mortgage, Tenant covenants and agrees to attorn to the Owner
or to any successor to the Owner’s interest in the Demised Premises, or to such
holder of such mortgage or to the purchaser of the mortgaged Demised Premises in
foreclosure.
55. Owner has hired an attendant for the lobby on business days (Monday —
Friday, except holidays) from the hours of 8:00 a.m. to 5:00 p.m. and Tenant
agrees to pay Owner as further additional rent the sum of $0.00 on the first day
of each month during the term of this Lease, as Tenant’s portion of the total
cost of said attendant.
56. Waste — Tenant grants Owner the exclusive right, at no charge to the Tenant,
to collect and dispose of all of the Tenant’s solid waste (including recyclable)
materials (the “Waste Material”). Waste Material specifically excludes, and the
Tenant agrees not to deposit or place for collection, any and all bulk items
(items that are over-sized and cannot be discarded in a waste basket or bag;
such items include, but are not limited to, office furniture, desks, tables,
chairs, sofas, beds, futons, lighting fixtures, computer equipment, computer
monitors, printers, cables, wires, batteries, televisions, stereos, speakers,
microwave ovens, washers, dryers, air conditioners, large carpets or rugs,
freezers, refrigerators, water coolers, dehumidifiers or construction debris),
radioactive, volatile, corrosive, highly flammable, explosive, biomedical,
infectious, biohazardous, toxic or hazardous material as defined by federal,
state, or local law or regulation (the “Excluded Waste”). Title to and liability
for and the disposal of any Excluded Waste shall remain with the Tenant. Tenant
agrees to defend, indemnify and hold Owner harmless from and against any and all
costs, damages, penalties, fines and liabilities resulting from or arising out
of the deposit of Excluded Waste. Tenant shall sort and separate such waste
products, garbage, refuse and trash into such categories as provided by law.
Each separately sorted category of waste products, garbage and trash shall be
placed in separate receptacles reasonably approved by Owner. Such separate
receptacles may at Owner’s option, be removed from the Demised Premises in
accordance with a collection schedule prescribed by law. Owner reserves the
right to refuse to collect or accept from Tenant any waste products, garbage,
refuse or trash which is not separated and sorted as required by law, rule or
regulation and to require Tenant to arrange for such collection, at Tenant’s
sole cost and expense utilizing a contractor satisfactory to Owner. Tenant shall
pay all costs, expenses, fines, penalties or damages which may be imposed on
Owner or Tenant by reason of Tenant’s failure to comply with the provisions of
this article, and, at Tenant’s sole cost and expense, shall indemnify, defend
and hold Owner harmless (including legal fees and expenses) from and against any
actions, claims and suits arising from such non-compliance, utilizing counsel
reasonably satisfactory to Owner. Tenant shall pay Owner, as additional rent,
the sum of $0.00 on the first day of each month.
57. Security Deposit — The Security Deposit set forth in Article 34 of this
Lease shall be held by Owner, without liability for interest thereon, as
security for the full and faithful performance by Tenant of each and every term,
covenant and condition of this Lease on the part of Tenant to be observed and
performed. Owner shall have the right to commingle the Security Deposit with its
other funds. Tenant understands and agrees that no part of the Security Deposit
may be applied towards the payment of Rent.

 

R-4



--------------------------------------------------------------------------------



 



58. Air Conditioning — (a) So long as Tenant shall have duly kept and performed
all of the terms, conditions, covenants and agreements and provisions to be kept
and performed by Tenant under this lease, Tenant shall be permitted to use the
air conditioning system servicing the Demised Premises. Tenant shall use the air
conditioning system at its sole cost and expense, and shall use such equipment
in accordance with the rules and regulations of Owner and the instructions of
the manufacturer of such air conditioning system. Owner shall pay the cost to
maintain the unit servicing the Demised Premises throughout the term of this
Lease. (b) Tenant agrees at all times to cooperate fully with Owner and to abide
by all the regulations and requirements which Owner may prescribe for the proper
functioning and protection of said air conditioning system. Owner, throughout
the term of this lease, shall have free and unrestricted access to any and all
air conditioning facilities in the Demised Premises. (c) Owner reserves the
right to interrupt, curtail or suspend the services required to be furnished by
Owner under this Article when the necessity therefor arises by reason of
accident emergency, mechanical breakdown or when required by any law, order or
regulation of any Federal, State, County or Municipal authority or for any other
cause beyond the reasonable control of Owner. Owner shall use due diligence to
complete all required repairs or other necessary work as quickly as possible so
that Tenant’s inconvenience resulting therefrom may be for as short a period of
time as circumstances will permit, except that nothing shall be construed so as
to require Owner to employ overtime help. No diminution or abatement of rent or
additional rent or other compensations or claim of constructive eviction shall
or will be claimed by Tenant as a result therefrom nor shall this lease or any
of the obligations of Tenant be affected or reduced by reason of such
interruption, curtailment or suspension.
59. Assignment and Subletting — Any assignment of the rights and obligations
under this Lease or sublet (partial or entire) of the Demised Premises is
prohibited. Notwithstanding anything to the contrary, each and every permitted
assignment or sublet shall be documented by an instrument in a form(s)
acceptable to Owner. In each instance of a proposed assignment or sublet, Tenant
shall be subject to a review and / or document preparation fee of $400.00. Said
fee shall be due and payable to Owner prior to the commencement of review,
regardless of whether such proposed assignment or sublet occurs.
60. Insurance Clause — During the term and at all other times (if any) that
Tenant has possession of the Demised Premises, Tenant shall pay for and keep in
force comprehensive general liability policies with broad form endorsements and
water damage legal liability coverage against any and all liability occasioned
by accident or occurrence, such policies to be written by recognized and
well-rated insurance companies authorized to transact business in the State of
New York, in the minimum amount of $1,000,000.00 combined single limit for
personal injuries, death and loss of, and damage to property. Tenant shall
obtain “All Risk” insurance having extended coverage for fire and other
casualties for its personal property, merchandise, fixtures and equipment for
the full replacement value thereof and such insurance policies, and any other
property damage policies of Tenant, shall have an appropriate clause or
endorsement whereby the insurer waives subrogation or consents to a waiver of
the right of recovery against Owner, and, to the extent permitted by law, Tenant
hereby agrees (i) to make any and all claims for losses (including but not
limited to losses associated with fire and other casualties for its personal
property, merchandise, fixtures and equipment for the full replacement value
thereof) against Tenant’s “All Risk” insurance and (ii) not to make any claim
against, or seek to recover from Owner for any loss of, or damage to property of
the type covered by such insurance; provided, however, that Tenant may claim
from Owner for losses or damage to property in excess of the coverage limits of
Tenant’s insurance policies if Owner is found grossly negligent by an
appropriate court of law. If the waiver and release set forth in the previous
sentence shall be prohibited by law, the liability of any party that would have
been released shall be secondary to the other’s insurance. Tenant will add Owner
as an additional insured in the aforesaid general liability insurance policies.
All policies shall provide that Owner shall be afforded thirty (30) days’ prior
written notice of cancellation of such insurance. Tenant shall deliver
certificates of insurance evidencing such policies before Tenant takes
possession of the Demised Premises.

 

R-5



--------------------------------------------------------------------------------



 



61. Tenant agrees to deposit $100.00 security for two (2) access cards that
Owner will give to tenant. At the termination of this lease, when tenant returns
the cards, Owner will return the said $100.00 deposit. Each additional access
card will be billed $20.00 with $50.00 deposit.
62. Owner will provide one directory strip. Each additional strip will be billed
at $25.00 per strip.
63. Owner will clean the public halls and public portions of the building which
are used in common by all tenants. Tenant shall, at Tenant’s expense, keep the
Demised Premises, including the interior portion of the windows, clean and in
order.
64. Tenant’s Conduct — (a) Tenant shall not (i) use any part of the Demised
Premises (A) in violation of this lease or the certificate of occupancy, if any,
for the Demised Premises or the Building (Landlord represents, however, that the
Demised Premises may be used for the Permitted Use) or (B) for any of the
following (or offices therefor): a place of public assembly; the rendering of
any health or health-related services; a school or classroom; gambling; any
business that, in Landlord’s reasonable judgment, may jeopardize the safety of
the Building or its occupants; or any use other that the Permitted Use; or the
sale or preparation of any food or beverage (except for warming food (microwave
only), in both cases solely for Tenant’s employees and invitees), (ii) use any
area outside the Demised Premises within or adjacent to the Building for the
sale or display of any merchandise, (iii) store trash other than inside the
Demised Premises, (iv) cause waste, or do anything which, in Landlord’s
reasonable judgment, disturbs other occupants of the Building (including
permitting music or other sounds in the Demised Premises to be heard outside the
Demised Premises, equipment in the Demised Premises to cause vibration or noise
which is transmitted beyond the Demised Premises, odors or fumes beyond the
Demised Premises or its employees, invitees or deliverymen to loiter immediately
outside the Demised Premises or the Building or within the public areas of the
Building) or is obscene, pornographic or lewd, (v) place any sign or other item
outside the Demised Premises or the Building, or on any window or door of the
Demised Premises, or in the Demised Premises if it can be seen from outside the
Demised Premises, except a Building standard identification sign on or near
Tenant’s entrance door, Building standard window coverings or other sign or item
expressly permitted by this lease, (vi) advertise in a manner which, if the
Building is identified, in Landlord’s reasonable judgment, impairs the
reputation or desirability of the Building or (vii) move any heavy or bulky
items into or out of the Building without Landlord’s consent, which shall not be
unreasonably withheld or delayed (and (x) if any such item requires special
handling, Tenant shall employ a person approved by Landlord for such purpose,
which approval shall not be unreasonably withheld or delayed and (y) Landlord
may inspect any items brought into or taken from the Building).
(b) Tenant will, within ten (10) days after written notice from Owner, install
or implement at Tenant’s own cost and expense, control devices or procedures to
fully remedy Tenant’s non-conforming use, activity, action or omission, as the
case may be. In the event such condition is not remedied within said ten
(10) days period, Owner may at its discretion, either (a) cure such condition
and thereafter add the cost and expense incurred by Owner therefore to the next
monthly rental to become due and Tenant shall pay said amount as additional
rent; or (b) treat such failure on the part of Tenant to remedy Tenant’s
nonconforming use, activity, action or omission, as the case may be, as a
material default hereunder entitling Owner to any and all of its remedies
pursuant to the terms of this lease. Owner shall have the right to enter the
Demised Premises at any time to inspect the same.
65. Permits, Licenses, etc.- Tenant shall, at its own cost and expense, obtain
any and all permits, licenses and/or certificates of whatsoever kind or nature,
from any and all authorities having jurisdiction over the Demised Premises,
necessary or required for the occupation and use of the Demised Premises as
provided for in this lease.

 

R-6



--------------------------------------------------------------------------------



 



66. Fees and Expenses-Whenever any default, request, action, or inaction by
Tenant causes Owner to engage an attorney and/or incur any other expense, Tenant
agrees that it shall pay such reasonable attorney’s fee or expense, as
additional rent, within ten (10) days after being billed therefore by Owner, as
per Article 19 of this Lease.
67. Conditional Limitation Upon Failure to Pay Rent or Additional Rent — If
Tenant defaults in fulfilling any of the covenants for the payment of rent or
additional rent, then, upon Owner serving a written five (5) days notices upon
Tenant specifying the nature of said default and upon the expiration of said
five (5) days, if Tenant shall have failed to comply with or remedy such
default, then Owner may serve a written three (3) days notice of cancellation of
this lease upon Tenant, and upon the expiration of said three (3) days, this
Lease and the term thereunder shall end and expire as fully and completely as if
the expiration of such three (3) day period were the day herein definitely fixed
for the end and expiration of this Lease and the term thereof and Tenant shall
then quit and surrender the Demised Premises to Owner but Tenant shall remain
liable as hereinafter provided. The parties intend that the failure to pay rent
for additional rent shall be construed as a conditional limitation.
68. Move-In/Move Out — Tenant shall provide seven (7) days’ written notice to
Owner of the date Tenant desires to (i) occupy or (ii) surrender the Demised
Premises (the “Moving Date”).
Tenant shall be permitted use of the freight elevator and only the freight
elevator (on a priority but not exclusive basis) between the hours of 10:00 a.m.
and 4:00 p.m. (Monday — Friday, except holidays) on the Moving Date. At all
other times, Tenant may use the freight elevator, on a non-priority and
non-exclusive basis which shall be subject to Owner’s building rules and
regulations regarding such use (which may include charges for overtime hour
use).
Any use of the freight elevator during periods other than business days (Monday
— Friday, except holidays) from the hours of 8:00 a.m. to 5:00 p.m., Tenant
shall pay Owner additional monies for overtime hour use at the standard rates
then fixed by Owner. Owner shall not be required to furnish any such overtime
services unless Tenant has provided three (3) days’ written notice to Owner
requesting such services. If Tenant fails to give Owner such advance notice
requesting such overtime services, then, whether or not the Demised Premises are
inhabitable during such periods, failure by Owner to furnish such overtime
services during such periods shall not constitute an actual or constructive
eviction, in whole or in part, or entitle Owner to any abatement or diminution
of rent, or relieve Tenant from any of its obligations under this Lease, or
impose any liability upon Owner or its agents by reason of inconvenience or
annoyance to Tenant, or injury to or interruption of Tenant’s business or
otherwise.
69. Return of Security Deposit — The security shall be returned to Tenant within
thirty (30) days after the end of the term of the Lease and after delivery of
entire possession of the Demised Premises to Owner. Owner will send the security
to Tenant via First Class Mail to an address specified by Tenant.
70. No Smoking — SMOKING IS STRICTLY PROHIBITED IN ALL PARTS AND AREAS OF THE
BUILDING, including but not limited to Tenant office suites, hallways,
stairwells and restrooms per Local Law No. 47 of 2002 (the “NYC Smoke-Free Air
Act”).
71. Tenant shall not bring into the Demised Premises or the Building any
vehicles (including bicycles) or animals (except service dogs).
72. Tenant represents and covenants pursuant to Paragraph 2, that the Demised
Premises will be used solely for general office use for sales and will not
conduct any commercial shipping or receiving related activities, including but
not limited to, receiving packages, holding packages, shipping or delivery
activities, staging for package delivery, or break/relief housing of servicemen.

 

R-7



--------------------------------------------------------------------------------



 



In the City of New York on this,
the 30th day of April, 2009.

            PARK RIDGE INTERNATIONAL, INC.,
as Owner
      By:   /s/ Jason Lee       Name:   Jason Lee        Title:   Vice
President        ARGYLE SECURITY, INC.,
as Tenant
      By:   /s/ Donald F. Neville       Name:   Donald F. Neville       Title:  
Chief Financial Officer  

 

R-8